Exhibit 10.15
MEXORO MINERALS LTD.
September 21, 2009
Mr. Salil Dhaumya
[Address Line]
Re: Employment Terms
Dear Mr. Dhaumya:
On behalf of Mexoro Minerals Ltd. (the “Company”), I am pleased to offer you
employment in the positions of Chief Financial Officer and Corporate Secretary,
reporting to directly to me, the Company’s President. This letter sets out the
terms of your employment with Company, which will start on September 21, 2009,
should you accept this offer.
If you decide to join us, your initial salary will be $7,000.00 (U.S.) per month
(which annualizes to $84,000.00 per year), less applicable tax and other
withholdings, paid in accordance with Company’s normal payroll practices. Future
adjustments in compensation, if any, will be made by Company in its sole and
absolute discretion. This position is an exempt position, which means you are
paid for the job and not by the hour. Accordingly, you will not receive overtime
pay if you work more than 8 hours in a workday or 40 hours in a workweek.
If you accept this offer, your employment with Company will be “at will.” This
means it is not for any specific period of time and can be terminated by you at
any time for any reason. Likewise, Company can terminate the employment
relationship at any time, with or without cause or advance notice. In addition,
Company reserves the right to modify your compensation, position, duties or
reporting relationship to meet business needs and use its managerial discretion
in deciding on appropriate discipline.
You agree to hold all Confidential Information of the Company in confidence and
to not disclose, use, copy, publish, summarize, or remove from the premises of
the Company any Confidential Information, except as necessary to carry out your
assigned responsibilities to the Company. In the event you are required to
disclose any Confidential Information pursuant to law or government regulation,
you will promptly notify the Company in order to allow the Company the maximum
time to obtain protective or confidential treatment of the Confidential
Information before it is disclosed. “Confidential Information” is all
information related to any aspect of the Company’s business which is either
information not known by actual or potential competitors of the Company or is
proprietary information of the Company, whether of a technical nature or
otherwise. Confidential Information is to be broadly defined and includes, but
is not limited to, trade secrets, copyrights, ideas, techniques, know-how,
inventions (whether patentable or not), and/or any other information of any type
relating to business plans, past or future financing, marketing, forecasts,
pricing, customers, the salaries, duties, qualifications, performance levels,
and terms of compensation of other employees, and/or cost or other financial
data concerning any of the foregoing or the Company and its operations
generally. Confidential Information does not include information that: (i) is or
later becomes available to the public through no breach of this Agreement by
you; (ii) is obtained by you from a third party who had the legal right to
disclose the information to you; or (iii) was developed by you independent of
the performance of the services to the Company.

 

 



--------------------------------------------------------------------------------



 



You agree to safeguard and keep confidential the proprietary information of
customers, vendors, consultants, and other parties with which the Company does
business to the same extent as if it were Company Confidential Information. You
also agree not to use or disclose to the Company any confidential, trade secret,
or other proprietary information or material of any previous employer or other
person, and will not bring onto the Company’s premises any unpublished document
or any other property belonging to any former or current employer without the
written consent of that former or current employer. All papers, records, data,
notes, drawings, files, documents, samples, devices, products, equipment, and
other materials, including copies and in whatever form, relating to the business
of the Company that you possess or create as a result of your service to the
Company, whether or not confidential, are the sole and exclusive property of the
Company. In the event of the termination of your service to the Company, you
will promptly deliver all such materials to the Company.
In the event of any dispute or claim relating to or arising out of your
employment relationship with Company, this agreement, or the termination of your
employment with Company for any reason (including, but not limited to, any
claims of breach of contract, defamation, wrongful termination or age, sex,
sexual orientation, race, color, national origin, ancestry, marital status,
religious creed, physical or mental disability or medical condition or other
discrimination, retaliation or harassment), you and Company agree that all
disputes shall be fully resolved by confidential, binding arbitration conducted
by a single neutral arbitrator in San Diego, California through the American
Arbitration Association (“AAA”) pursuant to the AAA’s Employment Arbitration
Rules, which are available at the AAA’s website at www.adr.org or by requesting
a copy from the President of the Company. The arbitrator shall permit adequate
discovery and is empowered to award all remedies otherwise available in a court
of competent jurisdiction and any judgment rendered by the arbitrator may be
entered by any court of competent jurisdiction. The arbitrator shall issue an
award in writing and state the essential findings and conclusions on which the
award is based. To the fullest extent permitted by applicable law, by signing
this letter, you and Company both waive the rights to have any disputes or
claims tried before a judge or jury.
This letter constitutes the entire agreement between you and Company regarding
the terms and conditions of your employment, and supersedes all negotiations,
representations or agreements, whether prior or contemporaneous, written or
oral, between you and Company on this subject. The provisions of this agreement
regarding “at will” employment and arbitration may only be modified by a
document signed by you and an authorized representative of Company.
Please sign and date this letter on the spaces provided below to acknowledge
your acceptance of Company’s offer on the terms set forth in this letter.

                  Sincerely,    
 
                Mexoro Minerals Ltd.    
 
           
 
  By:  
/s/ Barry Quiorz
   
 
      Barry Quiorz
President    

I agree to and accept employment with Mexoro Minerals Ltd. on the terms and
conditions set forth in this agreement. I understand and agree that my
employment with Company is at-will.

         
Date: September 21, 2009
 
/s/ Salil Dhaumya
   
 
  Salil Dhaumya    

 

 